NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

ROBERT MORTENSEN,                             )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-1363
                                              )
BANK OF NEW YORK MELLON,                      )
f/k/a BANK OF NEW YORK, as trustee            )
for the benefit of the Certificate Holders    )
of the CWALT, INC., Alternative Loan          )
Trust 2004-8CB, Mortgage Pass-Through         )
Certificates, Series 2004-8CB,                )
                                              )
             Appellee.                        )
                                              )

Opinion filed February 23, 2018.

Appeal from the Circuit Court for Highlands
County; Michael E. Raiden, Judge.

Scott R. LeConey and Danielle L. Brewer of
Swaine & Harris, P.A., Lake Placid; and
David F. Schumacher of John K. McClure,
P.A., Sebring, for Appellant.

Dariel Abrahamy of Greenspoon Marder,
P.A., Boca Raton, for Appellee

PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.